Citation Nr: 1433431	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Review of the record reveals that the Veteran was last afforded a VA examination in October 2011.  In a February 2014 statement, which the RO accepted in lieu of a VA Form 9 substantive appeal concerning his PTSD claim, the Veteran claimed that his PTSD has gotten worse.  The Veteran indicated that he was unable to sustain competitive employment due to his physical and psychiatric issues.  In particular, he stated that ongoing therapy had helped him understand his PTSD condition, but that it had not alleviated his symptoms, including frequent panic attacks.  He also reported feeling more suicidal than he ever had before.  

In light of the nearly three years that have elapsed since the last VA examination regarding the Veteran's PTSD disability, in addition to the Veteran's allegations of his worsening condition, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record also shows that the Veteran has received ongoing treatment for his service-connected PTSD through the VA healthcare system and at a Vet Center.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the AOJ should obtain copies of the Veteran's VA treatment records dated from July 2013 to present and all relevant treatment records from the Vet Center.  

Finally, the outcome of the Veteran's claim for an increased disability rating for his service-connected PTSD could impact his claim for entitlement to TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for an increased disability rating for his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including VA treatment records from July 2013 to present and all relevant Vet Center records.  Obtain any necessary authorization from the Veteran to acquire the Vet Center records.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD disability.  The entire claims file must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD found to be present.  

The examiner must also comment on the extent to which this disability affects the Veteran's occupational and social functioning and his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions expressed should be provided.  

3.  Complete any other development warranted as a consequence of the actions taken in the paragraphs above, to include the possibility of a general VA medical examination to determine the effect of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  

4.  Thereafter, reajudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return these matters to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



